Citation Nr: 0114690	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service-connection for dental trauma.

2.  Entitlement to service-connection for left eye macular 
degeneration.  

3.  Entitlement to service-connection for psoriasis.  

4.  Entitlement to service-connection for left wrist carpal 
tunnel syndrome.  

5.  Entitlement to service-connection for a bilateral knee 
disorder.

6.  Entitlement to service-connection for flat feet.  

7.  Entitlement to service-connection for a back disorder.  

8.  Entitlement to service-connection for psoriatic 
arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1967 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In January 1999 the RO determined that 
no dental injury from trauma occurred in service and denied 
service-connection for left eye macular degeneration, 
psoriasis and left wrist carpal tunnel syndrome.  The RO 
denied service-connection for a bilateral knee disorder and 
flat feet in a July 1999 rating decision.  In a February 2000 
rating decision service-connection was denied for a back 
disorder and psoriatic arthritis.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service dental records show that the veteran was seen for 
dental carries and preventative dental counseling.  
Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).  Under amended VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, as provided in 
38 C.F.R. § 17.161 (2000).  At the March 2001 VideoConference 
the veteran testified that he did not have any trauma to his 
jaw or the side of his head.  He stated that he could not 
remember a blow to any part of his face.  The veteran 
indicated that he had bone deterioration and periodontal 
disease, for which he was treated in service.  The VA has not 
examined the veteran to determine whether he currently has 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, or periodontal disease which could be 
related to his period of service.  

Service medical records show that the veteran was seen for 
left eye complaints, a left wrist injury, a whole body rash, 
left knee problems, low back strain and pes planus.  In fact 
mild pes planus and refractive error were listed in the 
summary of defects section of the Report of Medical 
Examination at enlistment in June 1967.  The moderate pes 
planus was not considered disabling and not disqualifying.  
Back strain, anatomically within normal limits was noted as 
abnormal on the veteran's Report of Medical Examination at 
separation in September 1971.  Defective vision was also 
noted in the September 1971 report.  Moderate pes planus was 
noted on his Report of Medical Examination at enlistment in 
October 1978.  The VA has not examined the veteran.  The VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This includes the duty to obtain VA examinations, 
which provide an adequate basis upon which to determine 
entitlement to the benefit sought.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).

With regard to the veteran's claim of service-connection for 
left eye macular degeneration the RO determined that this 
disability was a congenital or developmental abnormality.  
The Board notes that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306 (2000).  With regard to congenital or 
developmental defects, service connection may not be granted 
for a defect, although service connection may be granted for 
a disability, which is shown by the evidence to have resulted 
from a defect which was subject to a superimposed disease or 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990).  
There has not been an examination, taking into consideration 
the evidence as a whole, including the service medical 
records, whether there were any the manifestations of the 
disease in service and if so whether such manifestations 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  

The RO determined that the veteran's claims of entitlement to 
service-connection for a bilateral knee disorder, flat feet, 
a back disorder and psoriatic arthritis were not well-
grounded.  However, given the change in the regulations a 
remand is necessary for the RO to comply with the notice and 
duty to assist provisions contained in the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded VA 
examinations to determine the etiology 
and likely onset of any dental 
disability, left eye macular 
degeneration, psoriasis, left wrist 
carpal tunnel syndrome, bilateral knee 
disorder, flat feet, back disorder and 
psoriatic arthritis.  The claims folder, 
including the service dental and medical 
records, and a copy of this remand should 
be made available to the examiners for 
review before the examinations and the 
examiners are asked to indicate in the 
examination reports that the claims 
folder has been reviewed.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  

Specifically, after reviewing the 
complete claims folder, to include the 
service dental records, the dental 
examiner is to indicate whether the 
veteran currently has treatable carious 
teeth, replaceable missing teeth, dental 
or alveolar abscesses, or periodontal 
disease.  The dental examiner is to 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current dental problems were incurred in 
or aggravated by service.  

After reviewing the complete claims 
folder, to include the service medical 
records, the examiners should 
specifically express opinions as to 
whether it is at least as likely as not 
that the veteran's left eye macular 
degeneration, psoriasis, left wrist 
carpal tunnel syndrome, a bilateral knee 
disorder, flat feet, a back disorder and 
psoriatic arthritis were incurred in or 
aggravated by service.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


